DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2022 has been entered.

Election/Restrictions
Claims 17 and 18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 July 2020.

Claim Rejections - 35 USC § 112
Claims 1-3, 5, 7-10, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “at least one of the elevations of the respective interacting arrangement of elevations is/are arranged as sides that are symmetrically tapered to one another”. It is unclear how this limitation can be true if only one elevation is arranged this way. In other words, how can one elevation be arranged with sides that are symmetrically tapered to itself? It seems that the “at least one of” limitation should be removed .
The remaining claims are rejected based on their dependency.

Claim Rejections - 35 USC § 102
Claims 1, 5, 7-10, 13, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laporte (US 2007/0028426). For portions of the rejection see the annotated fig. 1 below:

    PNG
    media_image1.png
    789
    822
    media_image1.png
    Greyscale

In regards to claim 1, Laporte discloses a clamping clamping-action tie, comprising: 
a flexible tie (10) for docking two lines or flanges, the flexible tie comprising a closure end (14) and a free end (opposing end), the free end configured to be connected to the closure end, wherein the flexible tie is configured to be closed in a stepped manner, with latching action, or in a stepless manner around an axis (see paragraph [0022]), 
wherein a closing side of the flexible tie is configured to interact mechanically with the closure end during a closing operation, wherein the closing side and/or a further side of the flexible tie in the form of a clamping side, and 
a closing part comprising, at an axial spacing apart from one another at two or more circumferential locations, two or more roughly radially inwardly directed elevations (see near “28” in fig. 1) directed towards a tied article which runs radially inwards in a direction of the 
wherein the closing part is designed as adaptable for a plurality of diameters of the tied article by removing roughly radially inwardly directed elevations via the breaking points (see paragraph [0028]).
In regards to claim 5, Laporte further discloses the elevations are molded out of a material from which the clamping-action tie is molded; and/or are connected as separate parts on the clamping side with the clamping-action tie (fig. 1 shows the elevations and tie are a single piece).
 In regards to claim 7, Laporte further discloses one of the axial spaced elevations is at least in sections circumferentially formed around the tied article (shown in fig. 1).
In regards to claim 8, Laporte further discloses the tie is a band, a cable or a chain (shown in fig. 1).
In regards to claim 9, Laporte further discloses the clamping-action tie is made out of one single material.
It is noted that “injection molded” is a product-by-process limitation. In re Thorpe, 111
F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.
In regards to claim 10, Laporte further discloses the closure end features a non-destructive releasable closable closure (16, 18).
In regards to claim 13, Laporte further discloses the tie is executed at least in circumferential sections around the axis as continuously separated and contiguous to one another, wherein the clamping side is formed on movable clamping sections that are arranged radially inside the continuously circumferential support tie on the support tie (shown in fig. 1).
In regards to claim 15, Laporte further discloses an outer band exhibiting the closing side exhibits two axial inside contours that are separated from one another, with the inside contours being designed to be congruent to a surface of the outer contours of one of the inside bands exhibiting the clamping side (shown in figs. 1-4).
In regards to claim 16, Laporte further discloses in a closing region near the closure end or that is contiguous to the closure end, a radially inwardly directed ledge (18) is formed, and narrow side constriction areas are carried out on the tie from the narrow sides in a tapered manner to one another.
In regards to claim 19, Laporte further discloses a clamping claiming-action tie, comprising: 
a flexible tie (10) for docking two lines or flanges, the flexible tie comprising a closure end (14) and a free end (opposing end), the free end configured to be connected to the closure end, wherein the flexible tie is configured to be closed in a stepped manner, with latching action, or in a stepless manner around an axis (see paragraph [0022])and wherein the flexible tie is designed as adaptable for a plurality of diameters of a tied article, 
wherein a radially internally-arranged clamping side of the tie forms clamping teeth (18) laid out with elevations at an axial spacing apart from one another, 
a closing side of the tie is configured to interact mechanically with the closure end during a closing operation, wherein the closing side and/or a further side of the tie in the form of a 
wherein one or more roughly radially inwardly directed elevations are removable via breaking points (28, 30) located between each roughly radially inwardly directed elevations; and 
wherein the tie is configured to conform to a plurality of diameters of the tied article by removing one or more of the roughly radially inwardly directed elevations (see paragraph [0028]).

Allowable Subject Matter
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar tie.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679  
03/29/2022